


109 HR 5486 IH: To prevent the Executive from encroaching upon the

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5486
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Ms. Jackson-Lee of
			 Texas (for herself, Mr.
			 Conyers, Mr. Kucinich,
			 Mr. Lewis of Georgia,
			 Ms. Moore of Wisconsin,
			 Mr. Watt, Mr. Towns, Mr.
			 Jackson of Illinois, Mr. Meeks of New
			 York, and Mr. McDermott)
			 introduced the following bill; which was referred to the
			 Committee on Government
			 Reform
		
		A BILL
		To prevent the Executive from encroaching upon the
		  Congressional prerogative to make laws, and for other
		  purposes.
	
	
		1.Limitation on use of
			 fundsNone of the funds made
			 available to the Executive Office of the President, or to any Executive agency
			 (as defined in section 105 of title 5 of the United States Code), from any
			 source may be used to produce, publish, or disseminate any statement made by
			 the President contemporaneously with the signing of any bill or joint
			 resolution presented for signing by the President.
		2.Construction and
			 application of Acts of CongressFor purposes of construing or applying any
			 Act enacted by the Congress, a Federal entity shall not take into consideration
			 any statement made by the President contemporaneously with the President's
			 signing of the bill or joint resolution that becomes such Act.
		
